Citation Nr: 1003281	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-11 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a left eye injury, to include astigmatism.  

2.  Entitlement to service connection for the residuals of a 
left eye injury, to include astigmatism.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a low back injury to include degenerative 
changes.

4.  Entitlement to service connection for the residuals of a 
low back injury to include degenerative changes.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

6.  Entitlement to service connection for tinnitus.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
foot disability, to include callus, plantar fibroma, and 
residual surgical scar.  

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disability.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychiatric disability, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from January 
1968 to January 1971.  Subsequent to this, she had a long 
period of service in the Army Reserve and/or National Guard 
with various periods of active duty for training (ADT) and 
inactive duty training (IDT).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the Veteran's attempt to 
reopen her claims for service connection.   

In November 2009, the appellant testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of her testimony is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Board is reopening the Veteran's claims with respect to 
some of the issues indicated above.  However, all issues 
require some additional development and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's attempt to reopen her claims 
for service connection for a left eye disability, a low back 
injury, and tinnitus in November 2004.  She was notified of 
this decision in December 2004 but did not file an appeal.  
This rating decision is now final.  

2.  Medical evidence indicating current eye, low back, and 
tinnitus disorders, and potentially linking these disorder to 
service has been received since the November 2004 RO rating 
decision.  

CONCLUSIONS OF LAW

1.  Evidence received since the November 2004 rating decision 
is new and material, and the Veteran's claim for service 
connection for the residuals of a left eye injury, to include 
astigmatism, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

2.   Evidence received since the November 2004 rating 
decision is new and material, and the Veteran's claim for 
service connection for the residuals of a low back injury, to 
include degenerative changes, is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.   Evidence received since the November 2004 rating 
decision is new and material, and the Veteran's claim for 
service connection for tinnitus, is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen her claims for service connection 
for a left eye injury, a low back injury, and tinnitus.  The 
Board has considered these issues with respect to VA's duties 
to notify and assist.  The Board is reopening the claims and 
remanding for additional development.  Given the favorable 
outcome, no conceivable prejudice to the Veteran could result 
from this decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).   

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability, 
which is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a)).  

A "veteran" is a person who served in active military, 
naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  
Pursuant to 38 U.S.C.A. § 101(24), " 'active military, 
naval, or air service' includes active duty, any period of 
ADT during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, and any period of IDT during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24) (West 2002).  Put another way, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing ADT or, for 
injury incurred during  IDT.  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
fact that the RO may have determined that new and material 
evidence was presented, and reopened the claim on that basis, 
is not binding on the Board's determination of the question 
of whether new and material evidence has been submitted.  The 
Board must address the issue initially itself.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id. Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Veteran had a period of active duty from January 1968 to 
January 1971.  Subsequently, she had a long period of service 
in the Army Reserve and/or National Guard with various 
periods of active duty for training (ADT) and inactive duty 
training (IDT).  The evidence of record establishes that 
during a period of ADT in July 1980 she was assaulted and 
incurred injuries to her head and back.  Service connection 
has been granted for a laceration scar to her scalp and a 
scar of upper right lumbar spine as a result of this assault.  

Most recently, the RO denied the Veteran's attempt to reopen 
her claims for service connection for a left eye disability, 
a low back injury, and tinnitus in November 2004.  She was 
notified of this decision in December 2004 but did not file 
an appeal.  This rating decision became final.  38 U.S.C.A. 
§ 7105(c).  The primary reasons for the denial of claims was:  
A lack of evidence linking the claimed disabilities to 
service in the case of the back disability and tinnitus; and 
a lack of any residual eye disability resulting from the 1980 
assault.  

Subsequent to the November 2004 RO rating decision, a large 
volume of medical evidence has been obtained by VA.  Over one 
entire claims file volume of medical evidence has been 
obtained and contains private medical records, VA medical 
records, and Social Security records.  While many of these 
records are dated prior to November 2004, they do not appear 
to have been previously considered.  These records show:  
Complaints of low back pain with degenerative disc disease, 
with a history of the injury during ADT; complaints of 
hearing loss and tinnitus with a history of the head injury 
during ADT; and, recent eye evaluations for diabetic eye 
symptoms.  Many of these records indicate a possible 
relationship between the claimed disabilities and the injury 
incurred by the Veteran during ADT in 1980.  

At the November 2009 hearing, the Veteran testified that she 
had back pain, eye symptoms, and ringing in her ears 
subsequent to the 1980 injury during ADT.   

There is now evidence which provides some apparent linkage 
between the claimed disabilities and the Veteran's injury 
during ADT in 1980.  This evidence is "new" as it did not 
exist at the time of the prior determination in November 
2004; it is also "material" in that it tends to 
substantiate that the claims for service connection.  
Accordingly, reopening the claims for service connection for 
the residuals of a left eye injury, to include astigmatism, 
the residuals of a low back injury to include degenerative 
changes, and tinnitus, is warranted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for the residuals of a left eye 
injury, to include astigmatism, is reopened; to this extent 
only the claim is granted.  

New and material evidence having been submitted, the claim 
for service connection for the residuals of a low back injury 
to include degenerative changes, is reopened; to this extent 
only the claim is granted.  

New and material evidence having been submitted, the claim 
for service connection for tinnitus, is reopened; to this 
extent only the claim is granted.  


REMAND

In November 2009, the appellant testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  At that time, 
she submitted some additional evidence with a written waiver 
of consideration of the submitted evidence by the RO.  The 
hearing transcript acknowledges that the Veteran has 
submitted a few documents into evidence with a waiver and 
volume two of the claims file contains this evidence with an 
attached written waiver.  The hearing transcript is directly 
on top of this evidence.  There is also an entire third 
volume of evidence of record, which has been added to the 
claims file since the November 2009 hearing.  This evidence 
is extensive and includes VA medical records, private medical 
records, and records from the Social Security Administration 
(SSA).  While most of this evidence is dated prior to 
November 2004, the last final rating decision of record, it 
all was not of record at the time of that rating decision.  
This evidence was placed in the record after the November 
2009 hearing and does not appear to be covered by the waiver 
executed by the Veteran at the time of the hearing.  
Moreover, this evidence has not been considered by the RO.  
No supplemental statement of the case (SSOC) has been issued 
with respect to review of this evidence.  Review of this 
evidence by the Agency of Original Jurisdiction is required.

The Board has reopened the claims for service connection for 
a left eye disability, a low back disability, and tinnitus in 
the decision above.  VA Compensation and Pension examinations 
are required with respect to the claims for service 
connection for these disabilities.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).   

The Board has not reopened the Veteran's claims with respect 
to service connection for a left foot disability, a right 
foot disability, and a psychiatric disability.  Nevertheless, 
some additional development is required.  

The medical evidence of record reveals that the Veteran had 
surgical removal of a plantar fibroma of the left foot in 
1990 at an Army medical facility.  The Veteran recently 
testified that she had been activated for service in Desert 
Shield and was on active duty at that time.  Service 
treatment records showing that the Army conducted surgery on 
her foot for a plantar fibroma in 1990 supports this 
assertion.  Review of the record does not show that VA has 
verified the Veteran's periods of Reserve and National Guard 
Service, including her periods of active duty and ADT, which 
appear critical to the claims for service connection for 
disabilities of the feet.  

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  

Finally, there is some evidence of record that the Veteran 
has depression secondary to her myriad of physical 
disabilities.  After the development above, service 
connection might be granted for some of these disabilities.  
Then the claim for service connection for a psychiatric 
disability needs to be readjudicated.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1.  Obtain a complete copy of the 
Veteran's service personnel records to 
include all records related to her 
Reserve and National Guard service 
subsequent to January 1971.  
Specifically, verify the Veteran's duty 
status during 1990 when she had foot 
surgery at service department medical 
facilities.  

2.  After determining the Veteran's 
duty status during her foot surgery in 
1990, conduct any additional 
development that may be warranted based 
on those findings.  Such development 
may include scheduling the Veteran for 
VA Compensation and Pension examination 
of the feet to ascertain the presence 
of any current disability, relationship 
to service, and possible aggravation of 
a disability during service.  

3.  Schedule the Veteran for a VA 
examination for disabilities of the eye by 
an appropriate medical professional.  The 
report of examination should include a 
detailed account of all manifestations of 
all eye disabilities found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner must review the 
Veteran's service treatment records and 
provide an opinion as to whether:

*	It is at least as likely as not (50 
percent or greater probability) that 
any current disability is related to 
a head injury sustained by the 
Veteran in 1980?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

4.  Schedule the Veteran for a VA 
examination for disabilities of the lumbar 
spine by an appropriate medical 
professional.  The report of examination 
should include a detailed account of all 
manifestations of all low back 
disabilities found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner must review the 
Veteran's medical history of record to 
include the service treatment records and 
other medical records in the file and 
provide an opinion as to whether:

*	It is at least as likely as not (50 
percent or greater probability) that 
any current lumbar spine disability 
is related to the injury sustained by 
the Veteran during ADT in 1980.

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

5.  Schedule the Veteran for a VA 
examination for tinnitus by an appropriate 
medical professional.  The report of 
examination should include a detailed 
account of all manifestations of all 
tinnitus found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner must review the 
Veteran's service treatment records and 
provide an opinion as to whether:

*	It is at least as likely as not (50 
percent or greater probability) that 
any current tinnitus disability is 
related to the head injury sustained 
by the Veteran during ADT in 1980 or 
otherwise related to service.

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

6.  Following the above, readjudicate the 
Veteran's claims.  If service connection 
for any disability is granted, consider 
whether development is necessary with 
respect to the claim for service 
connection for a psychiatric disability, 
secondary to the Veteran's service-
connected disabilities.  If any benefit 
on appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and her representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


